MORRISON, Presiding Judge.
The offense is unlawfully carrying a pistol; the punishment, a fine of $500.00.
Bradford, of the Harris County Emergency Corps, testified that in response to a call he went to a certain location in the city of Houston where he administered first aid to a man who had been injured and there saw the appellant with a .45 automatic in his hand which he surrendered to the witness.
Appellant’s confession was introduced in evidence in which he recites that a business associate came to appellant’s place of business on the night in question and informed the appellant that he was having trouble with one of his customers; that the appellant accompanied his associate until they met the man who had been causing the trouble, at which time in an altercation with the man the appellant “got my gun from my pocket,” and the man was accidentally shot.
Both the state and the appellant rely upon the recent holding of this court in Linsey v. State, 161 Texas ,Cr. Rep. 599, 279 S.W. 2d 862. The fact which the appellant overlooks is that we held the evidence sufficient in Linsey even though there was no confession. In the case at bar, Bradford’s testimony clearly corroborated the appellant’s confession, and we find the evidence sufficient to support the conviction.
The judgment is affirmed.